
	
		I
		112th CONGRESS
		1st Session
		H. R. 331
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  one-time increase in the amount excludable from the sale of a principal
		  residence by taxpayers who have attained age 50.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Taxes for Seniors Act of
			 2011.
		2.Increase in
			 exclusion of gain from sale of principal residence by taxpayers who have
			 attained age 50
			(a)In
			 generalSubsection (b) of section 121 of the Internal Revenue
			 Code of 1986 (relating to limitation on exclusion of gain from sale of
			 principal residence) is amended by adding at the end the following new
			 paragraph:
				
					(6)Taxpayers who
				have attained age 50
						(A)In
				generalAt the election of the taxpayer who has attained the age
				of 50 before the date of a sale or exchange to which subsection (a)
				applies—
							(i)paragraph (2)
				shall be applied by substituting $1,000,000 for
				$500,000, and
							(ii)paragraphs (1)
				and (2) shall be applied by substituting $500,000 for
				$250,000.
							(B)Special rule for
				joint returnsIn the case of a joint return, if one spouse
				satisfies the age requirement of subparagraph (A), then both husband and wife
				shall be treated as satisfying such requirement.
						(C)Application to
				only one sale or exchangeSubparagraph (A) shall not apply to any
				sale or exchange by the taxpayer if an election by the taxpayer or his spouse
				under subparagraph (A) with respect to any other sale or exchange is in
				effect.
						(D)ElectionAn
				election under subparagraph (A) may be made or revoked at any time before the
				expiration of the period for making a claim for credit or refund of the tax
				imposed by this chapter for the taxable year in which the sale or exchange
				occurred, and shall be made or revoked in such manner as the Secretary shall by
				regulations prescribe. In the case of a taxpayer who is married, an election
				under subparagraph (A) or a revocation thereof may be made only if his spouse
				joins in such election or
				revocation.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to sales and
			 exchanges after the date of the enactment of this Act.
			
